Citation Nr: 1619253	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for disability of the left elbow. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle disability.  

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder disability.

4.  Entitlement to an increased rating for eczema, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for right shoulder tendinitis, currently evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 2001.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals from a January 2009 rating decision of the VA Regional Office (RO) in Huntington, West Virginia that, in pertinent part, declined to reopen the claims of entitlement to service connection for left elbow, bilateral ankle and left shoulder disabilities, and denied evaluations in excess of 10 percent for lumbosacral strain, right shoulder tendinitis, and eczema.  The Veteran resides within the jurisdiction of the Roanoke, Virginia RO.

The case was remanded in September 2013 to schedule a hearing.  The Veteran failed to report and the hearing request is deemed to be withdrawn.

Following review of the record, the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for left elbow, bilateral ankle and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for VA examinations in September 2011 and October 2012 that were required to properly adjudicate the claims of entitlement to increased ratings for lumbosacral strain, right shoulder tendinitis and eczema.  He has been notified and has not indicated a willingness to report for exams.

2.  Entitlement to increased ratings for lumbosacral strain, right shoulder tendinitis and eczema cannot be established without a scheduled examination. 


CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to an increased rating for lumbosacral strain is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.655(b), 4.71a, Diagnostic Code 5237 (2015); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

2.  The Veteran's claim of entitlement to an increased rating for right shoulder tendinitis is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.655(b), 4.71a, Diagnostic Code 5024 (2015); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

3.  The Veteran's claim of entitlement to an increased rating for eczema is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.655(b), 4.118, Diagnostic Code 7806 (2015); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include attempting to provide VA compensation examinations.  The Veteran was scheduled for personal hearings on multiple occasions but ultimately failed to report before Veterans Law Judges in March 2012 and March 2014.  There has been no correspondence from him since 2013.  There has been no mail returned as undeliverable.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the appellant of the information and evidence needed to substantiate and complete these claims.  The Board thus finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3,159(c).  The claims for increased ratings are ready for adjudication.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).


Increased ratings for lumbosacral strain, right shoulder tendinitis, and eczema.

The Board observes that the Veteran last had a VA examination for service-connected disabilities in July 2008.  By rating decision in January 2009, it was determined that the criteria for higher ratings for his service-connected lumbosacral strain, right shoulder tendinitis and eczema were not met.  In July 2010, the appellant wrote that his disabilities had worsened.  The appellant was informed of scheduled VA examinations to evaluate those disabilities but failed to report in September 2011 and October 2012.  The record reflects that no correspondence has been received from him to date relating why he failed to appear for the appointments.  There is no indication that he did not receive notification of the examinations or other correspondence sent to him, including supplemental statements of the case in November 2011 and January 2013, notifying him that he had failed to report for VA examinations.  

38 C.F.R. § 3.655(b) clearly specifies that when a claimant fails to report for an examination [without good cause] scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  A claimant failing to report for a scheduled examination must show good cause for not doing so. See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet.App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet.App. 307, 311 (1992).

In this instance, it was necessary to schedule VA examinations to evaluate the degree and extent of the service-connected lumbosacral strain, right shoulder tendinitis and eczema.  Without an examination, the evidence is not adequate to make fully informed determinations in these matters and does not otherwise support an increased rating.  The Veteran has not reported for at least two VA examinations scheduled in this regard as indicated above.  There is no indication that he did not get the scheduling notices.  He has presented no reason for his failure to appear for the examinations.  As a VA examination was necessary in conjunction with the claims for increased ratings, and good cause has not been demonstrated for his failure to report, the claims of entitlement to increased ratings for service-connected lumbosacral strain, right shoulder tendinitis, and eczema must be denied by express VA regulation. See 38 C.F.R. § 3.655(b).  Denial of the claim on this basis is nondiscretionary on the Board's part as evidenced by use of the word "shall" in the regulation. 

The Board would also point out that the Court of Appeals for Veterans Claims has held that "The duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet.App. 190, 193 (1991); See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  This includes reporting for VA examination.

In view of the above, the claims of entitlement to increased ratings for lumbosacral strain, right shoulder tendinitis, and eczema are denied pursuant to 38 C.F.R. § 3.655(b).  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law. See Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

An increased rating for lumbosacral strain is denied.

An increased rating for right shoulder tendinitis is denied.

An increased rating for eczema is denied.


REMAND

The Board notes that the Veteran was not provided adequate VCAA notification in the June 2008 duty-to-assist letter with respect to the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for left elbow, bilateral ankle, and left shoulder disabilities.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified that VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and insure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014) are fully complied with and satisfied.  The Veteran should specifically be informed of what is required to reopen the claims of entitlement to service connection for left elbow, bilateral ankle and left shoulder disabilities and what is required to substantiate the underlying claims of service connection accordance with Kent. (2006).

2.  After taking any further development deemed appropriate, and allowing time for a response or additional argument, the RO should re-adjudicate the remaining issues on appeal, as appropriate.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


